                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

 NITETEK LICENSING LLC,
                                                      Civil Action No. 20-1751-MN
                              Plaintiff,

          v.

 TVU NETWORKS CORPORATION,

                              Defendant.


                             STIPULATION FOR EXTENSION OF TIME

         Plaintiff Nitetek Licensing LLC and Defendant TVU Networks Corporation (“TVU”), by and

through their undersigned counsel, hereby stipulate and agree, subject to the approval of the Court,

that TVU’s time to answer, move or otherwise plead in response to Plaintiff’s Complaint (D.I. 1)

shall be extended thirty (30) days to February 22, 2021.


  /s/David W. deBruin                                 /s/ Kenneth L. Dorsney
David W. deBruin (#4846)                           Kenneth L. Dorsney (#3726)
Gawthrop Greeenwood, PC                            Cortlan S. Hitch (#6720)
3711 Kennett Pike, Suite 100                       MORRIS JAMES LLP
Wilmington, DE 19807                               500 Delaware Ave., Ste. 1500
(302) 777-5353                                     Wilmington, DE 19801-1494
ddebruin@gawthrop.com                              (302) 888-6800
                                                   kdorsney@morrisjames.com
Attorneys for Plaintiff                            chitch@morrisjames.com
Nitetek Licensing LLC
                                                   Attorneys for Defendant
                                                   TVU Networks Corporation



SO ORDERED this ____ day of _________________, 2021.

                                                             ______________________________
                                                                United States District Court Judge




Error! Unknown document property name.
